DETAILED ACTION
Status of Claims
	This action is in response to Application 17/153,714 filed 01/20/2021. The present application is a continuation of 16/444,366 and 15/161,071. Claim 1 is currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10915927. This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,354,279 (hereafter Pat. 279). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they overlap in subject matter such that the subject matter of Pat. 279 anticipates the pending claim(s) as shown below:
As per claim 1:
A system comprising: 
an identification, location and authentication system associated with a physical venue; and, (See Pat. 279 claim 1, “at least one identification, location and authentication system associated with a physical venue, each of the at least one identification, location and authentication systems including:”)
a cloud-based service hosted by the identification, location and authentication system; and, (See Pat. 279 claim 1, “a cloud-based advertisement service hosted by the at least one identification, location and authentication systems deployed in the physical venue;”)
an application installed on a mobile device connected to a cellular network channel, the identification, location and authentication systems including: (See Pat. 279 claim 1, “an application installed on a mobile device connected to a cellular network channel, the application configured to:”
a master sensor node connected to a network channel, and (See Pat. 279 claim 1, “a master sensor node connected to a broadband network channel,”)
a plurality of sensors in the physical venue, the plurality of sensors in communication with the master sensor node over a wireless network channel, the application being configured to: (See Pat. 279 claim 1, “a plurality of sensors in the physical venue, the plurality of sensors in communication with the master sensor node over a wireless network channel;”)
determine a first set of coordinates corresponding to a location associated with the mobile and store the first set of coordinates on the mobile device, (See Pat. 279 claim 1, “determine a first set of coordinates corresponding to a location associated with the mobile device,”)
transmit a search request for a service, the first search request including a selected category, (See Pat. 279 claim 1, “transmit a first search request for a service, the first search request including a selected category,”)
receive and display a list of physical venues or related services matching the selected category from the cloud-based service in response to the first search request, wherein the list includes the physical venue associated with the master sensor node, the physical venue including a teleportation indicator, (See Pat. 279 claim 1, “receive and display a list of physical venues or related services matching the selected category from the cloud-based advertisement service in response to the first search request, wherein the list includes the physical venue associated with the master sensor node, the physical venue including a teleportation indicator,”)
receive an indication that the teleportation indicator has been selected, (See Pat. 279 claim 1, “receive an indication that the teleportation indicator has been selected,”)
determine a second set of coordinates corresponding to a location associated with the physical venue, (See Pat. 279 claim 1, “determine a second set of coordinates corresponding to a location associated with the physical venue,”)
replace the first set of coordinates with the second set of coordinates and responsively initiate a teleportation function as a function of the second set of coordinates. (See Pat. 279 claim 1, “replace the first set of coordinates with the second set of coordinates, transmit a second search request for a service, the second search request including the selected category, and receive and display a second list of physical venues matching the selected category based at least on the second set of coordinates.”)

Non-Obvious Subject Matter
Claim 1 is determined to be non-obvious as the claims are identical to Parent Application 16/444,366 and U.S. Patent Number 10,915,927. 
The Examiner notes upon further search and consideration, the Examiner has determined the following references to be relevant to the present application:
Hickens et al. (US 20120116872 A1), which talks about selecting advertisements including utilizing location data, wherein the location data is either automatically determined or manually entered.
Harris (US 20030078991 A1), which talks about web advertisements including reconfigurable format and utilizing manually entered location information.
Although these references teaches/suggests the concept of manually entering and altering the location information, these references fails to teach the configuration as discussed in the notice of allowance of Parent Application 16/444,366. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/          Primary Examiner, Art Unit 3622